Exhibit 10.1


 


RETENTION AGREEMENT


 

This Retention Agreement (“Agreement”) is entered into on this          day of
                                , 2009 by and between
                                                                     (Name), an
individual who is an Officer (as hereinafter defined) of the Company (the
“Officer”), and Magnetek, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change of Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change of Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation;

 

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Officer in the
event of a threat or occurrence of a Change of Control and to ensure the
Officer’s continued dedication and efforts in such event without undue concern
for personal financial and employment security; and

 

WHEREAS, in order to induce the Officer to remain in the employ of the Company,
particularly in the event of a threat or the occurrence of a Change of Control,
the Company desires to enter into this Agreement with the Officer to provide the
Officer with certain benefits in the event his or her employment is terminated
as a result of, or in connection with, a Change of Control.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties do hereby agree as follows:

 

1.                                       Term of Agreement.  This Agreement
shall commence as of the date hereof and shall continue in effect until
                            , 20    ; provided, however, that on
                              , 20     and on each anniversary thereof, the term
of this Agreement shall automatically be extended for one year unless either the
Company or the Officer shall have given written notice to the other prior
thereto that the term of this Agreement shall not be so extended; provided,
further, however, that notwithstanding any such notice by the Company or the
Officer not to extend, the term of this Agreement shall not expire prior to the
first anniversary of a Change of Control Date.  The benefits payable pursuant to
Section 2 hereof shall be due in all events if a Change of Control occurs during
the term of this Agreement, and a Change of Control will be deemed to have
occurred during the term hereof if an agreement for a transaction resulting in a
Change of Control is entered into during the term hereof, notwithstanding that
the Change of Control Date occurs after the expiration of the term of this
Agreement.

 

2.                                       Benefits Upon Change of Control.

 

(a)                                  Events Giving Rise to Benefits.  The
Company agrees to pay or cause to be paid to the Officer the benefits specified
in this Section 2 if (i) there is a Change of Control, and (ii) within the
Change of Control Period, (a) the Company or the Successor terminates the
employment of the Officer for any reason other than Cause, death or Disability
or (b) the Officer voluntarily terminates employment for Good Reason.

 

--------------------------------------------------------------------------------


 

(b)                                 Benefits Upon Termination of Employment.  If
the Officer is entitled to benefits pursuant to this Section 2, the Company
agrees to pay or provide to the Officer as severance payment, the following:

 

(i)                                     A single lump sum payment, payable in
cash within five days of the Termination Date (or if later, the Change of
Control Date), equal to the sum of:

 

(A)                              the accrued portion of any of the Officer’s
unpaid base salary and vacation through the Termination Date and any unpaid
portion of the Officer’s bonus for the prior fiscal year; plus

 

(B)                                a bonus amount equal to the Officer’s target
annual incentive award percentage of base salary under the bonus plan for the
fiscal year in progress; plus

 

(C)                                an amount equal to one year of the Officer’s
Base Compensation;

 

(ii)                                  Continuation, on the same basis as if the
Officer continued to be employed by the Company, of Benefits for the Benefit
Period commencing on the Termination Date.  The Company’s obligation hereunder
with respect to the foregoing Benefits shall be limited to the extent that the
Officer obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any Benefits it is
required to provide the Officer hereunder as long as the aggregate coverage and
benefits of the combined benefit plans is no less favorable to the Officer than
the Benefits required to be provided hereunder;

 

(iii)                               Outplacement services to be provided by an
outplacement organization of national repute, which shall include the provision
of office space and equipment (including telephone and personal computer) but in
no event shall the Company be required to provide such services for a value
exceeding 10% of the Officer’s Base Compensation; and

 

(iv)                              Accelerated vesting of all outstanding stock
options and of all previously granted restricted stock awards, with any such
vested stock options expiring at 5:00 p.m. (Central Time) on the first
anniversary of the Termination Date, to the extent not exercised before that
time.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, if the Company determines (i) that on the Termination Date, or
at such other time that the Company determines to be relevant, the Officer is a
“specified employee” (as such term is defined under Section 409A of the Code) of
the Company and (b) that any payments to be provided to the Officer pursuant to
this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“Section 409A Taxes”) if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six months after date of the Officer’s “separation from
service” (as such term is defined under Section 409A of the Code) with the
Company, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes.  The provisions of
this Section 2(c) shall only apply to the minimum extent required to avoid the
Officer’s incurrence of any Section 409A Taxes.

 

2

--------------------------------------------------------------------------------


 

3.                                       Definitions.  When used in this
Agreement, the following terms have the meanings set forth below:

 

“Base Compensation” means the Officer’s annual base salary in effect on the
earlier of the Change of Control Date and the Termination Date.

 

“Benefits” means benefits that would be available under any health and welfare
plan of the Company on the Termination Date other than Base Compensation or
incentive bonus.

 

“Benefit Period” means six months.

 

“Cause” means: (i) conviction of a felony or misdemeanor involving moral
turpitude, or (ii) willful gross neglect or willful gross misconduct in carrying
out the Officer’s duties, resulting in material economic harm to the Company or
any Successor.

 

“Change of Control” means (i) any event described in Section 13.2 of the 2004
Stock Incentive Plan of the Company or any event so defined in any stock
incentive or similar plan adopted by the Company in the future unless, in either
case, such event occurs in connection with a Distress Sale and (ii) any event
which results in the Board ceasing to have at least a majority of its members be
“continuing directors.”  For this purpose, a “continuing director” means a
director of the Company who held such position on September 29, 2005 or who
thereafter was appointed or nominated to the Board by a majority of continuing
directors.

 

“Change of Control Date” means the date on which a Change of Control is
consummated.

 

“Change of Control Period” means the period commencing on the earlier of (i) 180
days prior to the Change of Control Date and (ii) the announcement of a
transaction expected to result in a Change of Control, and ending on the first
anniversary of the Change of Control Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.  References herein
to a specific section of the Code shall be deemed to include comparable or
analogous provisions of state, local and foreign law.

 

“Disability” means the inability of the Officer due to illness (mental or
physical), accident, or otherwise, to perform his or her duties as an employee
of the Company or any Successor for any period of 180 consecutive days, as
determined by a qualified physician.

 

“Distress Sale” means a Change of Control occurring within 18 months of any of
the following: (i) the Company’s independent public accountants shall have made
a “going concern” qualification in their audit report (other than by reason of
extraordinary occurrences, such as material litigation, not attributable to poor
management practices); (ii) the Company shall lack sufficient capital for its
operations by reason of termination of its existing credit lines or the
Company’s inability to secure credit facilities upon acceptable terms; or
(iii) the Company shall have voluntarily sought relief under, consented to or
acquiesced in the benefit of application to it

 

3

--------------------------------------------------------------------------------


 

of the Bankruptcy Code of the United States of America or any other liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar laws, or shall
have been the subject of proceedings under such laws (unless the applicable
involuntary petition is dismissed within 60 days after its filing).

 

“Good Reason” means (i) without the Officer’s prior written consent, assignment
to the Officer of duties materially inconsistent in any respect with his or her
position immediately prior to the Change of Control Date or any other action by
a Successor that results in a material diminution in the Officer’s position,
authority, duties, responsibilities, annual base salary or target bonus when
compared with the same immediately prior to the Change of Control Date; or
(ii) assignment of the Officer, without his or her prior written consent, to a
place of business that is not within the metropolitan area of the Officer’s
current place of business.

 

“Officer” means an employee who holds the position or office of vice president
of the Company, whether elected or appointed to such position or office.

 

“Stay and Pay Agreement” means a “stay and pay” or retention agreement entered
into in contemplation of a sale by the Company of a division or business unit.

 

“Successor” means any acquiror of all or substantially all of the stock, assets
or business of the Company.

 

“Termination Date” means the last day of the Officer’s employment with the
Company or any Successor.

 

4.                                       Eligibility; Effect on Other Agreements
and Plans.

 

(a)                                  In the event the Officer is also a party to
a Stay and Pay Agreement or severance agreement and becomes entitled to any
payment thereunder, this Agreement shall be null and void and the Officer shall
not be entitled to any payment or benefit hereunder.  Nothing in this Agreement
shall prevent or limit the Officer’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company and
for which the Officer may qualify, nor shall anything herein limit or reduce
such rights as the Officer may have under any other agreements with the
Company.  Amounts that are vested benefits or that the Officer is otherwise
entitled to receive under any plan or program of the Company shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.

 

(b)                                 Plan Amendments.  The Company shall adopt
such amendments to its employee benefit plans and insurance policies, including,
without limitation, the Plans, as are necessary to effectuate the provisions of
this Agreement.  If and to the extent any benefits under Section 2 are not paid
or payable or otherwise provided to the Officer or his or her dependents or
beneficiaries under any such plan or policy (whether due to the terms of the
plan or policy, the termination thereof, applicable law, or otherwise), then the
Company itself shall pay or provide for such benefits.

 

5.                                       Employment At-Will.  Notwithstanding
anything to the contrary contained herein, the Officer’s employment with the
Company is not for any specified term and may be terminated by the Officer or by
the Company at any time, for any reason, with or without Cause, without
liability except with respect to the payments provided hereunder or as required
by law or any other contract or employee benefit plan.

 

4

--------------------------------------------------------------------------------


 

6.                                       General.

 

(a)                                  Entire Agreement.  This document
constitutes the final, complete, and exclusive embodiment of the entire
agreement and understanding between the parties related to the subject matter
hereof and supersedes and preempts any prior or contemporaneous understandings,
agreements, or representations by or between the parties, written or oral.

 

(b)                                 Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by the Officer
and the Company, and their respective successors and assigns, except that the
Officer may not assign any of his or her duties hereunder and he or she may not
assign any of his or her rights hereunder without the prior written consent of
the Company.

 

(c)                                  Amendments.  No amendments or other
modifications to this Agreement may be made except by a writing signed by both
parties.  No amendment or waiver of this Agreement requires the consent of any
individual, partnership, corporation or other entity not a party to this
Agreement.  Nothing in this Agreement, express or implied, is intended to confer
upon any third person any rights or remedies under or by reason of this
Agreement.

 

(d)                                 No Amounts Due.  The Officer acknowledges
that no payments or benefits whatsoever shall become due hereunder in the
absence of a Change of Control.

 

(e)                                  No Mitigation Obligation.  The parties
hereto expressly agree that the payment of the benefits by the Company to the
Officer in accordance with the terms of this Agreement will be liquidated
damages, and that the Officer shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Officer hereunder or otherwise except as expressly
provided in Sections 2(b)(ii) and 4(a).

 

(f)                                    Changes to Benefits.  In the event that,
within 90 days of the execution of this Agreement, the Company enters into an
agreement for a Change of Control in connection with a merger to be accounted
for as a “pooling of interests,” the Board will be entitled to modify or reduce
the payments or benefits due hereunder, or to abrogate this Agreement entirely,
if and to the extent that Ernst & Young opines to the Board such measures are
necessary in order to ensure that the proposed merger will be accounted for as a
“pooling of interests.”  The Board will have no such authority after such 90-day
period and, in the event such merger does not eventuate or is ultimately not
accounted for as a “pooling of interests,” this Agreement, with or without any
action by the Board or the Officer, shall be automatically reinstated.

 

(g)                                 Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the laws of the State of Delaware without giving effect to principles of
conflicts of law.

 

(h)                                 ERISA.  This Agreement is pursuant to the
Company’s severance plan for Officers (the “Plan”) which is unfunded and
maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly

 

5

--------------------------------------------------------------------------------


 

compensated employees.  The Plan constitutes an employee welfare benefit plan
(“Welfare Plan”) within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).  Any payments pursuant to
this Agreement which could cause the Plan not to constitute a Welfare Plan shall
be deemed instead to be made pursuant to a separate “employee pension benefit
plan” within the meaning of Section 3(2) of ERISA as to which the applicable
portions of the document constituting the Plan shall be deemed to be
incorporated by reference.  None of the benefits hereunder may be assigned in
any way.

 

(i)                                     Representation.  The Officer
acknowledges that neither the Company’s counsel nor its outside counsel law
firms have represented the Officer in connection with this Agreement and that he
or she has had the opportunity to consult with counsel before executing this
Agreement.

 

(j)                                     Mutual Non-Disparagement.  The Company
and its subsidiaries agree, and the Company shall use its best efforts to cause
its and their respective officers and directors to agree, that they will not
make or publish any statement critical of the Officer, or in any way adversely
affecting or otherwise maligning the Officer’s reputation.  The Officer agrees
that he or she will not make or publish any statement critical of the Company,
its affiliates and their respective officers and directors, or in any way
adversely affecting or otherwise maligning the business or reputation of the
Company, its affiliates and subsidiaries and their respective officers,
directors and employees.

 

(k)                                  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be considered an
original, and all of which shall be deemed one and the same instrument.

 

(l)                                     Severability.  If any part of this
Agreement shall for any reason be found or held invalid or unenforceable by any
court or governmental agency of competent jurisdiction, such invalidity or
unenforceability shall not affect the remainder of this Agreement, which shall
survive and be construed as if such invalid or unenforceable part was not
included in this Agreement.

 

7.                                       Arbitration.

 

(a)                                  Any disputes or claims arising out of or
concerning the Officer’s employment or termination by the Company, whether
arising under theories of liability or damages based upon contract, tort or
statute, will be determined exclusively by arbitration before a single
arbitrator in accordance with the employment arbitration rules of the American
Arbitration Association, except as modified by this Agreement.  The arbitrator’s
decision will be final and binding on both parties.  Judgment upon the award
rendered by the arbitrator may be entered in any court of competent
jurisdiction.  In recognition of the fact that resolution of any disputes or
claims in the courts is rarely timely or cost effective for either party, the
Company and the Officer enter this mutual agreement to arbitrate in order to
gain the benefits of a speedy, impartial and cost-effective dispute resolution
procedure.  The parties further intend that the arbitration hereunder be
conducted in as confidential a manner as is practicable under the circumstances,
and intend for the award to be confidential unless that confidentiality would
frustrate the purpose of the arbitration or render the remedy awarded
ineffective.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Any arbitration will be held in Menomonee
Falls, Wisconsin.  The arbitrator must be an attorney with substantial
experience in employment matters, selected by the parties alternately striking
names from a list of five such persons provided by the American Arbitration
Association (AAA) office located nearest to the place of employment, following a
request by the party seeking arbitration for a list of five such attorneys with
substantial professional experience in employment matters.  If either party
fails to strike names from the list, the arbitrator will be selected from the
list by the other party.

 

(c)                                  Each party will have the right to take the
deposition of one individual and any expert witness designated by the other
party.  Each party will also have the right to propound requests for production
of documents to any party and the right to subpoena documents and witnesses for
the arbitration.  Additional discovery may be made only where the arbitrator
selected so orders upon a showing of substantial need.  The arbitrator will have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and will apply the standards governing such motions under
the Federal Rules of Civil Procedure.

 

(d)                                 The Company and the Officer agree that they
will attempt, and they intend that they and the arbitrator should use their best
efforts in that attempt, to conclude the arbitration proceeding and have a final
decision from the arbitrator within 120 days from the date of selection of the
arbitrator; provided, however, that the arbitrator will be entitled to extend
such 120-day period for one additional 120-day period.  The arbitrator will
deliver a written award with respect to the dispute to each of the parties, who
must promptly act in accordance therewith.

 

(e)                                  The Company will pay any and all reasonable
fees and expenses incurred by the Officer in seeking to obtain or enforce any
rights or benefits provided by this Agreement, including all reasonable
attorneys’ and experts’ fees and expenses, accountants’ fees and expenses, and
court costs (if any) that may be incurred by the Officer in pursuing a claim for
payment of compensation or benefits or other right or entitlement under this
Agreement, provided that the Officer is successful as to material issues,
resulting in an award of at least $50,000.  In addition, the Company will pay
without regard to the results of the arbitration all costs and fees not normally
associated with a civil proceeding, such as any fees charged by the arbitrator
or any room rental charges.

 

(f)                                    In a contractual claim under this
Agreement, the arbitrator must act in accordance with the terms and provisions
of this Agreement and applicable legal principles and will have no authority to
add, delete or modify any term or provision of this Agreement.  In addition, the
arbitrator will have no authority to award punitive damages under any
circumstances unless repudiating the arbitrator’s authority to do so would cause
this arbitration clause to be ruled ineffective under applicable law.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date it is last executed below by either party.

 

 

 

 

 

[Officer Name]

 

 

 

 

 

MAGNETEK, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------